Citation Nr: 1416077	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.   

 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 

WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1975 to November 1978.
 
In March 2007, the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to service connection for posttraumatic stress disorder.  In March 2011, the Board of Veterans Appeals (Board) also denied that claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in an October 2013 decision the Court affirmed the Board's decision.  The Court, however, also found that in light of the appellant's other possible psychiatric disorders that the Board erred in limiting its consideration to only the question of entitlement to service connection for posttraumatic stress disorder.  

As noted by the Board in March 2011, and the Court in October 2013, the issues of entitlement to service connection for tinnitus, to include secondary to a right auricular deformity; and whether new and material evidence has been received to reopen the claim for entitlement to service connection for right ear hearing loss, to include secondary to a right auricular deformity, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2007, the RO denied entitlement to service connection for posttraumatic stress disorder.  Neither that rating decision nor any other subsequent rating decision, however, has considered whether service connection should be granted for an acquired psychiatric disorder other than posttraumatic stress disorder.  Hence, the Board finds further development in order to avoid prejudicing the appellant's right to due process.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, this case is REMANDED for the following action:

After completing VA's duty to assist and notify under the Veterans Claims Assistance Act of 2000, the RO must adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  If the claim is denied the RO must issue a supplemental statement of the case, and afford the appellant and his representative a reasonable period of time within which to respond.  The case should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

